PEDEN, Justice.
The appellant seeks to file a motion 1) to extend the time for filing the transcript and statement of facts and 2) to direct the Clerk of the Court to file the transcript in this cause. We lack jurisdiction to permit this filing.
The appellant states that its original motion for new trial was filed on June 18, 1979, which was eight days after the judgment had been signed. An amended motion for new trial was filed more than twenty days after filing of the original motion, so it was of no effect, (Rule 329b, T.R.C.P.) and the original motion was overruled by operation of law on August 2,1979, which was 45 days after it was filed. Rule 329b.
Rule 386 requires that the transcript and statement of facts be filed within 60 days from the rendition of final judgment or order overruling the motion for new trial. In our case, that deadline was October 1, 1979, at which time neither had been filed.
Rule 21c permits an extension of time for such filings provided a motion seeking the extension is filed within 15 days of the last date for filing of the transcript and statement of facts. Such motion was not tendered for filing by October 16; in fact, not until November 30, so we lack jurisdiction to accept for filing the motion, the transcript and the statement of facts.
This appeal is dismissed for want of jurisdiction.